Citation Nr: 0916229	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine. 

3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to service connection for diabetes mellitus.

(The issues of entitlement to apportionment of the Veteran's 
improved pension benefits for his son, whether termination of 
the Veteran's improved pension benefits was proper, and 
whether a debt in the amount of $11,089.00 was properly 
calculated; will be the subject of separate decisions of the 
Board).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to 
September 1966, with service in the Alabama National Guard 
from April 1979 to August 1983, and from February 2000 to May 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004, and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied 
entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, CAD, and diabetes 
mellitus.  

In October 2006, the Veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
the hearing is of record.

In October 2006, the Veteran withdrew his appeal with respect 
to the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  Therefore, this issue is 
not before the Board.  38 C.F.R. § 20.204 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied. 


REMAND

The Veteran contends that his current CAD and diabetes 
mellitus were incurred as a result of injury during National 
Guard duty, or in the alternative, that a pre-existing heart 
condition was aggravated as a result of such service.  The 
Veteran specifically testified during his October 2006 
hearing that his heart condition and diabetes were caused by 
the food he was provided during National Guard service.  

The Veteran has also argued that CAD and diabetes were 
aggravated as a result of a physical training test conducted 
in November 2000 as part of National Guard weekend drill 
duty.  The record contains a memorandum from the Alabama 
National Guard dated November 3, 2000, advising the Veteran 
that he was required to attend Unit Training Assembly with 
his unit on November 4 and 5, 2000.  The memorandum does not 
indicate whether this drill duty was considered ACDUTRA or 
INACTDUTRA.  

On Monday, November 6, 2000, the day after his weekend drill 
duty, the Veteran was admitted to a private hospital for rule 
out myocardial infarction and underwent a double coronary 
artery bypass graft.  He was also noted to have profound 
hypoglycemia.  At the time of admission, he reported that he 
noticed the onset of chest pain while performing a physical 
test for the National Guard.  Diagnoses of chest pain, 
coronary vascular disease, and resolved reactive hypoglycemia 
were rendered.

The November 2000 memorandum ordering the Veteran to report 
for drill duty does not indicate whether this service was 
considered ACTDUTRA or INACDUTRA.  In addition, the Veteran 
has also alleged that he experienced heart problems following 
a weekend of drill duty in 1991.  Records confirming that the 
Veteran served on a period of ACDUTRA or INACDUTRA during 
1991 are not of record.  

In addition, service treatment records from the Veteran's 
second period of National Guard duty from April 1979 to 
August 1983 are not of record.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In July 2004, the Veteran was provided an examination with 
regard to his cervical spine claim, but the examiner provided 
a negative opinion based solely on service treatment records, 
without reflecting consideration of the history reported by 
the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Veteran has not been afforded an examination with regard 
to the lumbar spine disability.

He contends that he began experiencing low back and neck 
symptoms after falling over a foot locker in service.  
Service treatment records show such an injury in 2002, but do 
not contain any findings referable to the neck or low back.  
There are also reports of neck and back symptoms prior to 
this injury.  Accordingly, an examination is needed.

The Veteran's reports of chest pain beginning after physical 
exertion in INACDUTRA or ACDUTRA raises a question as to 
whether CAD was aggravated as the result of injury during 
such periods of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide copies of all personnel 
records in his possession pertaining to 
National Guard service for the years 1991 
and 2000.  

2. The RO or the AMC should attempt to 
verify the Veteran's reported periods of 
National Guard duty in 1991 and November 
2000 and determine whether such service was 
ACDUTRA or INACDUTRA.  All attempts to 
verify the veteran's periods of National 
Guard serve should be documented.

3.  The RO or the AMC should obtain the 
Veteran's service treatment records for his 
National Guard duty for the period between 
April 1979 to August 1983.  All attempts to 
retrieve the service records should be 
documented. 

4.  The Veteran should be afforded a VA 
examination to obtain an opinion as to 
whether any current low back or neck 
disability is related to an injury in 
service.  The examiner should review the 
claims folders and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
whether any current low back or cervical 
spine disability was caused or aggravated by 
the fall over a foot locker in 2002, or is 
otherwise related to a disease or injury in 
active service or ACDUTRA or is the result 
of any other injury in INACDUTRA.

The examiner should provide a rationale for 
the opinion.  The examiner should also take 
into account the Veteran's reports of 
injuries and symptoms in service and since, 
and these reports should be taken into 
account when forming any opinions.

5.  The Veteran should be afforded a VA 
examination to determine whether current CAD 
was incurred or aggravated during a period 
of active service or ACDUTRA or was 
aggravated as the result of injury during a 
period of INACDUTRA.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  The examiner should provide a 
rationale for the opinions.  The examiner is 
also advised that the Veteran is competent 
to report injuries and symptoms in service 
and since, and these reports should be taken 
into account when forming any opinions.

Then, the RO or the AMC should readjudicate 
the claim.  If the benefit sought on appeal 
is not granted, it should issue a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




